DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
the claim states PGPR which should be amended to recite “polyglycerol polyricinoleate (PGPR)”. 
 The claim also has uppercase letters starting the limitations of step a, b, i, ii, iii; the letters should be changed to lower case. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regrading claim 1, there is insufficient antecedent basis for “water-in-oil emulsion droplets” in line 9 claim.
Regarding claims 2-4 and 6-8, each claim states a component percentage followed by a narrower statement of “preferably” and/or “even more preferably”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
Regarding claim 5, the claim recites the w/o emulsion and oil droplets are “50 to 80% based on the weight of the food product” and there is insufficient antecedent basis for “food product”. It is also unclear it the “food product” and “food composition” are one in the same or if the “food product” refers to what that claimed composition is used in. 
Regarding claim 8, it is unclear if the recited amount of “oil” is to be considered the oil in the w/o emulsion, the oil droplets without internal water, or the total amount of oil in the composition. Applicant is advised to amend the claim to recite the specific oil.  
Regarding claim 12, step (b) recites “emulsifying the primary emulsion resulting from step a) and oil successively (in any order)…” which is confusing since the primary water-in-oil of step (a) already emulsifies oil. Applicant is advised to amend the claim to state “emulsifying the primary emulsion resulting from step a) and oil droplets (O2) successively”.  It is also unclear if “(in any order)” is a claim limitation or not.  
Claims 9, 10, 11, and 13 are rejected as depending from a base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shota et al., WO 2014/178139.
Regarding claims 1, 3, 8, 9 Shota teaches a food composition in the form of an emulsion comprising: a continuous water (W2) emulsion which comprises a W/O emulsion which is emulsified in the continuous water phase, wherein the water in oil emulsion comprises polyglycerol polyricinoleate (PGPR); oil droplets without an internal water phase which are emulsified in the continuous water phase; and an oil in water emulsifier (egg yolk) (see page 1, ¶5-8). 
Shota does not expressly disclose wherein the amount of water-in-oil emulsion droplets is from 10 to 55 wt%, based on the amount (wt) of water-in-oil emulsion droplets and of oil droplets without an internal water phase taken together; however, the prior art teaches, “[i]n this combined emulsified seasoning A, the ratio of the inner water phase W 1 of the first oil droplet P 1, the oil phase O 1 of the first oil droplet P 1 and the outer water phase W 2 is 25 to 75: 5 to 40: Can be from 5 to 50, and further can be from 50 to 75: 15 to 30: 5 to 20. Further, the proportion of the second oil droplet P2 can be set to 3 to 50% of the outer aqueous phase W2, and in particular, from 5% to 20% from the viewpoint of improving mouth feel and cream feel of the combined emulsified seasoning” (page 3, ¶3). As it is understood that the composition of Shorta is “a composite emulsified seasoning in which a first oil droplet in which the inner water phase is dispersed and a second oil droplet in which the inner water phase is not dispersed are dispersed in an outer water phase” (page 1, ¶5), if proportion of the second oil droplet present in the system is 3 to 50%, then the remaining 50-97% would be the water-in-oil emulsion droplets. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Moreover, it is also noted that Shorta teaches the separate phases make it possible to impart the desired taste (page 2, ¶3) and that mouthfeel and cream feeling are imparted by a balance of the phases (page 3, ¶3-8). Therefore, it would have been obvious to one of ordinary skill in the art to optimize the amount of water-in-oil droplets in the system to arrive at a product having the desired taste, mouthfeel, and cream feeling. 
Regarding claim 2, claim 1 is applied as stated above. Shorta teaches wherein the water-in-oil emulsion emulsified in the continuous water phase comprises water (W1) in an amount of more than 30wt% (page 3, ¶4). Shorta does not express the calculation as W1/(W1-O1)*100; however, it would have been within the skill set of one of ordinary skill in the art to determine a needed equation. 
Regarding claim 4, claim 1 is applied as stated above. Shorta teaches wherein the oil droplet without an internal water phase is 3-50%, “the proportion of the second oil droplet P2 can be set to 3 to 50% of the outer aqueous phase W2, and in particular, from 5% to 20% from the viewpoint of improving mouth feel and cream feel of the combined emulsified seasoning” (page 3, ¶3).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, claim 1 is applied as stated above. Shorta teaches, “[t]he emulsified seasoning of the present invention can be used as salad dressing applied to at least one of vegetables or fruits, seasoning for filling for filling oil pickles of fish meat or chicken with emulsified seasoning, and the like.” (page 10, ¶10). Shorta does not expressly disclose the total amount of w/o emulsion droplets and oil drops based on the food product; however, it would have been within the skill level of one of ordinary skill in the art to determine the amount of the phases needed to impart the desired taste and mouthfeel to the desired food product. To do so would be obvious and routine determination to one of ordinary skill in the art.
Regarding claim 6, claim 1 is applied as stated above. Shota teaches wherein the amount of PGPR is 0.1 to 5% (page 7, ¶8).
Regarding claim 11, claim 1 is applied as stated above. Shota teaches, “[t]he composite emulsified seasoning A of the present invention has a viscosity (25°C.) of 4 to 800 Pa · s. By having a viscosity (25°C.) of 4 Pa ​​· s or more, it becomes easy to be entangled with foodstuffs and when it is 800 Pa · s or less, it becomes easy to mix with foodstuffs. In particular, from the viewpoint of improving the peculiar taste peculiar to the fat and being easy to obtain a creamy feeling, the viscosity can be set to 10 to 600 Pa · s, further to 30 to 400 Pa · s, It can be 300 Pa · s.”  (page 8, ¶3). Therefore, given the teaching of Shota, one would have easily adjusted the viscosity to achieve the desired outcome. Furthermore, regarding Shota’s measurement at 25°C, as opposed to the presently claimed 20°C; as the temperatures are only slightly different and since both the prior art and the present invention disclose salad dressings, one would expect for the viscosity to overlap.  
Regarding claims 12 and 13, Shota teaches a method of preparing a food composition in the form of an emulsion comprising: a continuous water phase (W2), wherein the continuous water phase comprises a water in oil emulsion droplets which are emulsified in the continuous water phase and oil droplets without an internal water phase which are emulsified in the continuous water phase, the method comprises providing a primary water-in-oil emulsion by emulsifying water with oil and PGPR and emulsifying the primary emulsion and oil successively with water in the presence of an O/W emulsifier (egg yolk). PGPR is dissolved in the oil before emulsifying the oil with the water. (see page 1, ¶5-8). 
Shota does not expressly disclose wherein the amount of water-in-oil emulsion droplets is from 10 to 55 wt%, based on the amount (wt) of water-in-oil emulsion droplets and of oil droplets without an internal water phase taken together; however, the prior art teaches, “[i]n this combined emulsified seasoning A, the ratio of the inner water phase W 1 of the first oil droplet P 1, the oil phase O 1 of the first oil droplet P 1 and the outer water phase W 2 is 25 to 75: 5 to 40: Can be from 5 to 50, and further can be from 50 to 75: 15 to 30: 5 to 20. Further, the proportion of the second oil droplet P2 can be set to 3 to 50% of the outer aqueous phase W2, and in particular, from 5% to 20% from the viewpoint of improving mouth feel and cream feel of the combined emulsified seasoning” (page 3, ¶3). As it is understood that the composition of Shota is “a composite emulsified seasoning in which a first oil droplet in which the inner water phase is dispersed and a second oil droplet in which the inner water phase is not dispersed are dispersed in an outer water phase” (page 1, ¶5), if proportion of the second oil droplet present in the system is 3 to 50%, then the remaining 50-97% would be the water-in-oil emulsion droplets. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Moreover, it is also noted that Shota teaches the separate phases make it possible to impart the desired taste (page 2, ¶3) and that mouthfeel and cream feeling are imparted by a balance of the phases (page 3, ¶3-8). Therefore, it would have been obvious to one of ordinary skill in the art to optimize the amount of water-in-oil droplets in the system to arrive at a product having the desired taste, mouthfeel, and cream feeling. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shota et al., WO 2014/178139 in view of Campbell et al., Acidity/PH of common food and beverage.
Regarding claim 10, claim 1 is applied as stated above. Shota teaches emulsified seasoning as salad dressings but does not expressly disclose the pH of the dressings. 
Campbell teaches the pH of condiments such as mayonnaise and salad dressing is less than 4. 
Thus, it would have been obvious to one of ordinary skill in the art to have the pH of the salad dressings of Shota within the common acidity range known in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792